UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4656



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MALCOLM EUGENE GOLSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (CR-01-47)


Submitted:   February 19, 2004             Decided:   March 26, 2004


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John G. LaFratta, MAIN STREET LAW OFFICE, Richmond, Virginia, for
Appellant.   Laura P. Tayman, Assistant United States Attorney,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Malcolm Eugene Golson pled guilty to distributing fifty

grams of crack cocaine, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(A)(iii)       (2000).         The    presentence        investigation     report

(“PSR”) recommended that Golson be sentenced as a career offender

based on the instant offense and his prior felony convictions. The

district court adopted the findings in the PSR and sentenced Golson

to 263 months’ imprisonment.

            Golson’s counsel filed a brief pursuant to Anders v.

California,    386    U.S.     738    (1967),      stating     that   there    were    no

meritorious grounds for appeal but raising one issue:                           whether

Golson received ineffective assistance of counsel.                           Golson was

advised of his right to file a pro se supplemental brief but has

declined to do so.

            Golson’s    claim        of    ineffective      assistance   of     counsel

should be brought, if at all, in a proceeding under 28 U.S.C.

§   2255   (2000),    because        the    record     in   this   appeal     does    not

conclusively establish ineffective assistance of counsel.                        United

States v. King, 119 F.3d 290, 295 (4th Cir. 1997).

            In accordance with the requirements of Anders, we have

reviewed    the   entire     record        in   this    case    and   have    found    no

meritorious issues for appeal.                  Accordingly, we affirm Golson’s

conviction and sentence.         This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court


                                           - 2 -
of the United States for further review.    If the client requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.   Counsel’s motion must state that

a copy thereof was served on the client.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -